UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL THOMAS DEPEW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CR-90-17, CA-97-541-AM)


Submitted:   December 16, 1997            Decided:   January 13, 1998


Before WILKINS, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Thomas Depew, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability, deny Appellant's motion for a certificate of probable
cause to appeal, and dismiss the appeal on the reasoning of the

district court. United States v. Depew, No. CR-90-17; CA-97-541-AM
(E.D. Va. Apr. 15, 1997). We deny Appellant's motion to appoint

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2